                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAPAT NABAYA,                            :
                                          :
        Petitioner                        :     CIVIL NO. 3:18-CV-0829
                                          :
  v.                                      :     (Judge Caputo)
                                          :
D. WHITE, WARDEN                          :
                                          :
        Respondent                        :


                                     ORDER

   AND NOW, this 12th day of APRIL 2019, IT IS HEREBY ORDERED THAT:

   1.       Petitioner’s motion for an evidentiary hearing (ECF No. 9) is
            denied without prejudice.

   2.       Petitioner’s motion for summary judgment (ECF No. 10) is
            denied.

   3.       Petitioner’s motion to amend (ECF No. 13) is denied.

   4.       On or before Tuesday, May 7, 2019, Petitioner may file a
            reply to the Government’s response to his habeas corpus
            petition.



                                         /s/ A. Richard Caputo
                                         A. RICHARD CAPUTO
                                         United States District Judge
